Citation Nr: 0309620	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-09 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUES

1.  Entitlement to an effective date earlier than September 
9, 1997, for the award of a 10 percent rating for scarring, 
laceration of the bridge of the nose.  

2.  Entitlement to a rating greater than 10 percent for 
residuals of an injury to the bridge of the nose.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from September 1947 
to September 1951.  His appeal comes before the Board of 
Veterans' Appeals (Board) from a rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington, 
Regional Office (RO).  

The issue of entitlement to an increased rating for scarring, 
laceration of the bridge of the nose is the subject of a 
remand that follows the Board's decision on the other issue 
on appeal.  


FINDINGS OF FACT

1.  A May 1953 rating decision granted service connection and 
a noncompensable rating for residuals of an injury to the 
bridge of the nose, and the appellant did not appeal the 
decision.  

2.  The appellant filed a claim for an increased rating 
residuals of an injury to the bridge of the nose in February 
1992, which was denied in a July 1993 rating decision.  He 
was notified of the decision later that same month, but did 
not file an appeal.  

3.  A claim for an increased rating for residuals of an 
injury to the bridge of the nose was received on September 9, 
1997, and a June 1999 rating decision awarded a 10 percent 
rating for the disability, effective the date of claim, which 
was September 9, 1997.  

4.  It was not factually ascertainable prior to September 9, 
1997 that the scarring, laceration of the bridge of the nose 
was symptomatic to a compensable degree.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 9, 
1997, for a compensable evaluation for scarring, laceration 
of the bridge of the nose, are not met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16, 4.132 
Diagnostic Code 7800 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2002).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the June 1999 rating decision and the March 2002 
statement of the case of the evidence necessary to 
substantiate his claim for an earlier effective date for the 
award of a compensable evaluation for scarring, laceration of 
the bridge of the nose, and of the applicable laws and 
regulations.  In the March 2002 statement of the case, the RO 
provided the appellant with the regulation (38 C.F.R. 
§ 3.159) that informed him of the evidence he needed to 
furnish in support of his claim, that VA would assist him in 
obtaining identified records, and that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (holding that both 
the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Additionally, along with a copy of the June 1999 
rating decision, the appellant was sent a VA Form 4107 
explaining his rights in the VA claims process.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the appellant's service medical records and VA 
and private medical treatment records since service.  He has 
not identified any additional records pertaining to the 
earlier effective date claim that may still be outstanding.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
a blind, unquestioning adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

Service connection for residuals of an injury to the bridge 
of the nose was granted by a May 1953 rating decision, and a 
noncompensable rating was assigned for the disability, 
effective September 20, 1951.  The veteran was notified of 
the determination later the same month and told of his right 
to appeal.  Review of the claims file reveals that the 
appellant did not file an appeal of the May 1953 rating 
decision within one year after receiving notification 
thereof.  

In February 1992, the RO received a claim from the appellant 
for entitlement to a compensable rating for his residuals of 
a nose injury, and the claim was denied by a July 1993 rating 
decision.  The appellant was notified of the July 1993 rating 
decision later in July 1993, and he did not submit an appeal 
of that decision within one year after receiving notification 
thereof.  

The appellant's next claim for a compensable rating for 
residuals of an injury to the bridge of the nose was received 
by the RO on September 9, 1997.  A June 1999 rating decision 
awarded a 10 percent rating for scarring, laceration of the 
bridge of the nose and determined that under the applicable 
regulations the proper effective date was the date of claim, 
which was September 9, 1997.  

The appellant argues that the grant of the 10 percent rating 
for scarring, laceration of the bridge of the nose should 
have been made effective from the dated he left military 
service because his initial claim for service connection for 
the disability was filed shortly thereafter (May 1952) and he 
has continued to assert ever since then that the disability 
has been manifested by a significantly disfiguring scar and 
damage to the nerves in the nose.  

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal.  38 U.S.C. 
A. § 7105(a); 38 C.F.R. § 20.200.  Governing statutory and 
regulatory provisions stipulate that a claimant has one year 
from the date of notice of an adverse RO rating decision in 
which to indicate disagreement therewith; otherwise, that 
decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.302(a).  Because the evidence fails to demonstrate that 
the appellant timely filed an appeal of the May 1953 and July 
1993 rating decisions, each of those rating decisions became 
final.  

The Board notes that the May 1953 and July 1993 rating 
decisions, which are final and binding, will be accepted as 
correct in the absence of clear and unmistakable error.  38 
C.F.R. § 3.105(a) (2002).  In this case, the veteran has not 
alleged specific error in any earlier rating action.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2002).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).  In all other cases, the effective date 
will be the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(o)(1) (2002).

In Harper v. Brown, 10 Vet. App. 125 (1997), it was noted 
that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where the increase precedes the claim (provided also that the 
claim is received within one year after the increase) and are 
not applicable when a claim is filed and the increase in 
disability is subsequently ascertainable.  The Court further 
noted that the phrase "otherwise, date of receipt of claim" 
in 38 C.F.R. § 3.400(o)(2) provides the applicable effective 
date when a factually ascertainable increase occurred more 
than one year prior to receipt of the claim for increased 
compensation.  

The VA Office of General Counsel (hereinafter referred to as 
"GC") explored the legislative history of 38 U.S.C.A. § 
5110(b)(2) and noted that this provision was added in order 
to permit retroactive payment of increased compensation from 
the date of the increase in disability up to 1 year, when 
that date is ascertainable, and was intended by Congress to 
provide additional disability compensation up to 1 year 
retroactive to the date on which the event establishing 
entitlement to additional benefits occurred, i.e., the date 
on which the increase in disability occurred.  With regard to 
the regulatory history of 38 C.F.R. § 3.400(o)(2), the GC 
noted that this section was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence established the increase in the degree of 
disability had occurred, and that it was intended to be 
applied in those instances where the date of increased 
disablement could be factually ascertained with a degree of 
certainty, and was not intended to cover situations where 
there was no evidence of entitlement to an increased 
evaluation prior to the date of the claim.  The GC concluded 
that, where a veteran submitted a claim alleging an increase 
in disability within 1 year prior to the VA's receipt of the 
claim and medical evidence subsequently substantiated the 
increase in disability, the effective date of the award of 
increased disability compensation was the date as of which it 
was ascertainable, based on all the evidence of record, that 
the increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two essential determinations.  It 
must determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.

With respect to the first determination, a specific claim in 
the form prescribed by the Secretary must be filed in order 
for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 
C.F.R. 
§ 3.151(a) (2002).  Any communication or action indicating 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  38 C.F.R. § 3.155(a) (2002).  When a claim 
has been filed which meets the requirements of 38 C.F.R. § 
3.151, an informal request for increase or reopening will be 
accepted as a claim.  38 C.F.R. § 3.155(c) (2002).

Once a formal claim for compensation has been allowed, 
receipt of one of the following will be accepted as an 
informal claim for increased benefits: 1) report of 
examination or hospitalization by VA or uniformed services; 
2) evidence from a private physician or layman; and 3) 
examination reports, clinical records, and transcripts of 
records received from State and other institutions.  38 
C.F.R. § 3.157 (2002).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims - formal and 
informal - for increased benefits and is requested to 
identify and act on informal claims for benefits.  Servello 
v. Derwinski, 3 Vet. App. 196 (1992).

Following the final July 1993 rating decision, VA received 
the next claim for entitlement to an increased rating for the 
appellant's service-connected residuals of a nose injury on 
September 9, 1997.  Turning to the question of whether the 
veteran submitted an informal claim prior to September 9, 
1997, the Board finds that he did not under § 3.155 because 
no communication was filed prior to September 9, 1997 
indicating the veteran's intent to apply for an increased 
rating for his service-connected residuals of an injury to 
the bridge of the nose.  An informal claim must identify the 
benefit sought.  See Brannon v. West, 12 Vet. App. 32, 34 
(1998) (noting that VA "is not required to anticipate a 
claim for a particular benefit where no intention to raise it 
was expressed and citing Talbert v. Brown, 7 Vet. App. 352, 
356-57 (1995) for the proposition that VA is not required to 
do a "prognostication" but to review issues reasonably 
raised by the substantive appeal).  

With regard to medical records reflecting treatment for 
residuals of an injury to the bridge of the nose following 
the 1993 rating action and prior to the claim for increase in 
September 9, 1997, there are no records suggesting that it 
was factually ascertainable that an increase in disability 
had occurred.  Thus, there are no treatment records that 
could be construed as an informal claim, pursuant to 38 
C.F.R. § 3.157.

Regarding when a factually ascertainable increase in 
disability occurred, the Board notes that disability 
evaluations are determined by the application of the VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  The 
scarring on the bridge of the nose was first described as 
symptomatic on the VA examination in March 1999.  At that 
time, the examiner estimated that the scar was mildly to 
moderately disfiguring.  At no time prior to March 1999 did 
the clinical record suggest that the scar was anything other 
than asymptomatic.  

Since the date of receipt of the claim for an increase 
(September 9, 1997) precedes the increase in disability 
(March 16, 1999 VA examination), the "general rule" applies 
and therefore the effective date of the veteran's claim is 
governed by the later of the date of increase or the date the 
claim is received.  Here the later date is the date of the 
increase, March 16, 1999.  Thus, the applicable law and 
regulations provide that an effective date of March 16, 1999 
(and no earlier) is actually warranted for the assignment of 
a compensable evaluation for scarring, laceration of the 
bridge of the nose.  The RO assigned an effective date prior 
to March 16, 1999, based on the date of the claim, and on 
appeal the Board will not disturb the RO's determination in 
that regard.

The Board notes that the veteran has submitted statements in 
which he claims that his residuals of an injury to the bridge 
of the nose has been symptomatic since his service discharge.  
Although the veteran and other lay persons are competent to 
provide an account of the veteran's symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  There is no evidence of record showing 
that the veteran himself possesses the technical or 
specialized knowledge to provide a probative conclusion with 
respect to the issue of whether his residuals of an injury to 
the bridge of the nose had increased in severity.  See 
Espiritu, supra.  Thus, the Board finds that this evidence is 
not sufficient to factually show that the veteran had an 
increase in his service-connected disability at any time 
prior to September 9, 1997.

Because the preponderance of the evidence is against the 
appellant's claim for an earlier effective date for the award 
of the 10 percent rating for his residuals of a nose injury, 
the provisions of 38 U.S.C.A. § 5107, which mandate 
resolution of reasonable doubt in favor of the claimant when 
the evidence is in equipoise, are not applicable.  




ORDER

An effective date earlier than September 9, 1997, for the 
award of a 10 percent rating for residuals of a nose injury 
is denied.  


REMAND

Since his claim for an increased rating for scarring, 
laceration of the bridge of the nose was received at the 
Board, the appellant has submitted additional evidence that 
is pertinent to the claim; specifically, VA medical records 
showing treatment for basal cell carcinoma of the nose in 
2002 and Xerox copies of pictures taken of the nose prior to 
and after the cancerous pigmented lesion on the tip of nose.  
The RO has not had an opportunity to evaluate the claim with 
regard to this evidence.  The veteran claims that his 
disability is more symptomatic in the winter.  Additionally, 
the Court has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the claim of entitlement to an increased rating 
for residuals of a nose injury is REMANDED for the following 
actions:  

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2002), has been completed.  In particular, the 
RO should ensure that the new notification 
requirements and development procedures are 
fully complied with and satisfied.  

2.  The RO should contact the VA medical 
facility in Walla Walla, and obtain the 
veteran's records reflecting treatment for 
scarring, laceration of the bridge of the nose 
for the period from March 1999 to the present 
and associate them with the claims file.  

3.  After completion of the above requested 
development, the RO should schedule the 
appellant for a VA examination to determine the 
severity of the residuals of an injury to the 
bridge of the nose.  Any indicated diagnostic 
tests, studies, and consultations should be 
accomplished.  All current pathology should be 
identified, and all pertinent symptomatology, 
findings, and diagnoses should be described, in 
detail.  The claims file must be made available 
to and reviewed by the examiner prior to the 
requested study, and the examination report 
should reflect that such a review was made.  
The examiner should be requested to describe 
the nature and degree of the dermatological 
disability attributable to the nose injury 
sustained in service, particularly as to (1) 
the amount of disfigurement (repugnant, severe, 
or moderate), (2) whether there is visible or 
palpable tissue loss, gross distortion, or 
asymmetry, and (3) the number of 
characteristics of disfigurement.  The examiner 
should also be requested to describe the nature 
and degree of any neurological disability 
attributable to the nose injury sustained in 
service.  He should specify what information 
was used to arrive at any conclusions, and 
should provide complete rationale for all 
opinions proffered.  

4.  Thereafter, the RO should readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) and 
provided an appropriate period of time for 
response.  Thereafter, the case should be 
returned to the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



